Dismiss and Opinion Filed December 18, 2015




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01077-CV

                      RONE ENGINEERING SERVICES, LTD., Appellant

                                              V.

                                  DELTEK, INC., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-01839

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis

       Under Texas Rule of Appellate Procedure 42.1, appellant has filed a motion requesting

the Court dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss

the appeal. See id.



151077F.P05

                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONE ENGINEERING SERVICES, LTD.,                   On Appeal from the 134th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-15-01839.
No. 05-15-01077-CV        V.                       Opinion delivered by Justice Francis.
                                                   Justices Evans and Stoddart participating.
DELTEK, INC., Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER appellee Deltek, Inc. recover its costs, if any, of this appeal from appellant
Rone Engineering Services, Ltd.


Judgment entered December 18, 2015.




                                             –2–